EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary ($ Millions, except per share amounts) 1Q 2013 1Q 2012 Core Results EPS - Diluted Reported Net Income EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) Cash Flow from Operations 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 First Quarter Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (4 ) 4 Discontinued operations, net - Net Income $ $ 4 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Fourth Quarter Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Asset impairments and related items $ Chemical Midstream, marketing and other 75 75 Corporate Interest expense, net ) ) Other ) 20 Litigation reserves ) Taxes ) ) Tax effect of adjustments ) Income from continuing operations Discontinued operations, net of tax ) 28 Discontinued operations, net - Net Income $ $ $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 First Quarter Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (1 ) 1 Discontinued operations, net - Net Income $ $ 1 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY REPORTED INCOME QTR 1 QTR 4 QTR 1 Oil & Gas Chemical Midstream, marketing and other 75 Corporate & other ) ) ) Pre-tax income Income tax expense Federal and state ) Foreign Total Income from continuing operations Worldwide effective tax rate 38% 41% 42% CORE RESULTS QTR 1 QTR 4 QTR 1 Oil & Gas Chemical Midstream, marketing and other 75 Corporate & other ) ) ) Pre-tax income Income tax expense Federal and state Foreign Total Core results Worldwide effective tax rate 38% 37% 42% 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 First Quarter Net Income (Loss) Reported Income Comparison First Fourth Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical ) Midstream, marketing and other 75 Corporate Interest expense, net ) ) - Other ) ) 73 Taxes ) ) ) Income from continuing operations Discontinued operations, net (4 ) ) 24 Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 38% 41% 3% OCCIDENTAL PETROLEUM 2013 First Quarter Net Income (Loss) Core Results Comparison First Fourth Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other 75 Corporate Interest expense, net ) ) - Other ) ) 53 Taxes ) ) 41 Core Results $ $ $ ) Core Results Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 38% 37% -1% 6 Investor Relations Supplemental Schedules 7 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 First Quarter Net Income (Loss) Reported Income Comparison First First Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other 84 Corporate Interest expense, net ) ) (2 ) Other ) ) 31 Taxes ) ) Income from continuing operations ) Discontinued operations, net (4 ) (1 ) (3 ) Net Income $ $ $ ) Earnings Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 38% 42% 4% OCCIDENTAL PETROLEUM 2013 First Quarter Net Income (Loss) Core Results Comparison First First Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other 84 Corporate Interest expense, net ) ) (2 ) Other ) ) 31 Taxes ) ) Core Results $ $ $ ) Core Results Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 38% 42% 4% 8 Investor Relations Supplemental Schedules 9 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS First Quarter NET PRODUCTION PER DAY: United States Oil (MBBL) California 88 86 Permian Midcontinent and other 28 19 Total NGLs (MBBL) California 20 15 Permian 40 39 Midcontinent and other 18 18 Total 78 72 Natural Gas (MMCF) California Permian Midcontinent and other Total Latin America Oil (MBBL) Colombia 29 24 Natural Gas (MMCF) Bolivia 13 14 Middle East / North Africa Oil (MBBL) Bahrain 3 4 Dolphin 6 8 Oman 65 64 Qatar 59 72 Other 42 42 Total NGLs (MBBL) Dolphin 7 9 Total 7 9 Natural Gas (MMCF) Bahrain Dolphin Oman 54 57 Total Barrels of Oil Equivalent (MBOE) 10 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS First Quarter NET SALES VOLUMES PER DAY: United States Oil (MBBL) NGLs (MBBL) 78 72 Natural Gas (MMCF) Latin America Oil (MBBL) 30 24 Natural Gas (MMCF) 13 14 Middle East / North Africa Oil (MBBL) Bahrain 3 4 Dolphin 6 8 Oman 72 64 Qatar 51 70 Other 24 34 Total NGLs (MBBL) Dolphin 7 9 Total 7 9 Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS First Quarter OIL & GAS: PRICES United States Oil ($/BBL) NGLs ($/BBL) Natural gas ($/MCF) Latin America Oil ($/BBL) Natural Gas ($/MCF) Middle East / North Africa Oil ($/BBL) NGLs ($/BBL) Total Worldwide Oil ($/BBL) NGLs ($/BBL) Natural Gas ($/MCF) First Quarter Exploration Expense United States $ 40 $ 61 Middle East / North Africa 10 37 TOTAL REPORTED $ 50 $ 98 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS First Quarter Capital Expenditures ($MM) Oil & Gas California $ $ Permian Midcontinent and other Latin America 70 42 Middle East/ North Africa Exploration 78 Chemical 65 42 Midstream, marketing and other Corporate 20 21 TOTAL $ $ Depreciation, Depletion & First Quarter Amortization of Assets ($MM) Oil & Gas Domestic $ $ Latin America 30 25 Middle East/ North Africa Chemical 85 85 Midstream, marketing and other 50 46 Corporate 9 6 TOTAL $ $ 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 31-Mar-13 31-Dec-12 CAPITALIZATION Long-Term Debt (including current maturities) $ $ EQUITY $ $ Total Debt To Total Capitalization 16% 16% 14
